UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1685



MILDRED BIH NGANG,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-289-589)


Submitted:   February 29, 2008              Decided:   March 12, 2008


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH AND ASSOCIATES, Silver Spring, Maryland, for
Petitioner. Jeffrey S. Bucholtz, Assistant Attorney General,
Linda S. Wernery, Assistant Director, Erica B. Miles, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mildred Bih Ngang, a native and citizen of Cameroon,

seeks review of an order of the Board of Immigration Appeals

(Board) denying her second motion to reopen removal proceedings.

We have reviewed the record and Ngang’s claims and conclude that

the Board did not abuse its discretion in denying Ngang’s motion.

See 8 C.F.R. § 1003.2(a), (c) (2007).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -